Citation Nr: 0507074	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a 
right leg injury.

4.  Entitlement to service connection for residuals of a 
right hip injury.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:  The American Legion




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  The veteran has been awarded the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Cheyenne, Wyoming.    

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The RO last reviewed the issue on appeal in February 2004 at 
which time it issued the veteran a supplemental statement of 
the case (SSOC).  However, pursuant to the RO's April 2004 
certification of the appeal to the Board, in June 2004, 
additional evidence was submitted to the RO which the RO 
promptly forwarded to the Board.  This evidence consists of 
lay statements from the veteran's family and a friend in 
support of his appeal.  As the veteran did not include a 
written waiver of review of the new evidence by the RO, the 
evidence must be reviewed by the RO in the first instance.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affair, 327 F. 3d 1339 (Fed. Cir. 2003). 

The Board also notes that additional service medical records 
were received in December 2003 documenting a head injury and 
injury to the right lower extremity when his jeep hit a mine 
in April 1968 in Vietnam.  In light of the veteran's 
contentions that he suffers current residuals of those 
injuries, the Board believes appropriate VA examinations with 
etiology opinions are required under 38 C.F.R. § 3.159.   

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
neurological and orthopedic examinations 
to ascertain whether he currently suffers 
from residuals of the head injury noted 
during service (apparently claimed as a 
concussion and a neck injury) and 
residuals of the injury to the right 
lower extremity (right leg or right hip 
disability).  It should be noted that 
service connection has already been 
established for a scar on the right 
thigh.  It is imperative that the claims 
file be made available to and be examined 
by the examiners in connection with the 
examinations.  Any medically indicated 
special studies and/or tests should be 
accomplished.  It should be clearly 
reported whether any of the claimed 
disorders are currently present.  After 
reviewing the claims file (to include the 
service medical records) and examining 
the veteran, the appropriate examiner 
should offer an opinion as to whether it 
is at least as likely than not (a 50% or 
higher degree of probability) that any of 
the claimed disorders found to be present 
is causally related to the inservice 
injuries.  

2.  After completion of the above, the RO 
should review the expanded claims file 
and determine whether the benefits sought 
can be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


